Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the communication between the generation device (8), evaluators (10, 11), digitizer (12) and memory (13) (Fig. 1) as described in the specification. Only connection is shown between evaluators (11) and (14). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  Regarding claim 1, in the last paragraph, the phrase, “the at least threshold” should be –the at least one threshold--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the communication between the first evaluator (11) and the third evaluator (10) with the digitization device (12) that digitizes the ultrasound signals and the use of the third evaluator (10) that is being used in detecting a marker that is used in determining an absolute propagation time. Such determination is required in the flow measurement and deemed necessary where the received signals are evaluated in the control device (9) which detects a marker in the received signal (para 0043).
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
NOTE: Examiner proposes to include claim 5 into claim 1 to overcome the 112(b) rejection and put the application in condition of Allowance.
The following is a statement of reasons for the indication of allowable subject matter:  Wetzel et al. (2019/0170549) (hereinafter Wetzel) teaches an ultrasound flow measurement device (1), comprising a vessel (2) through which a fluid to be measured is able to flow; an ultrasound measurement configuration with at least one ultrasound transducer (5a, 5b) for measuring a propagation time of an ultrasound signal having a plurality of periods (para 0017) along a measurement section running at least partly in a direction of flow (Fig. 1) and a controller (inherent component) for determining a fluid flow on a basis of the propagation time measured and an evaluator for determining a period duration of at least one of the periods of the ultrasound signal received after passing through the measurement section.
Wetzel teaches that no specialized microcontrollers are needed in order to generate the required emission signal (para 0009) but teach digitally controlled oscillators. Wetzel further teaches using measurement circuits (para 0013) for the time-of-flight measurements of the ultrasound signals. Moreover, Wetzel teaches a forward and backward measurements in opposite directions that are evaluated (inherent that evaluators are being taught, para 0016). 
Wetzel or other prior arts made available fail to teach or fairly suggest a controller containing a memory, a second evaluator for determining a spread value of a predetermined number of last received ultrasound signals, a comparator for comparing the spread value with at least one threshold value and an actioning device for initiating a control action, assigned to the at least threshold value that has been exceeded, for the ultrasound flow measurement device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            9/27/2022